                        Case 6:20-cr-06074-EAW Document 47 Filed 11/19/20 Page 1 of 7

AO 245B      (Rev. 10/19) Judgment in a Criminal Case                                                                             JLF/jlb (6214471)
             Sheet 1



                                        UNITED STATES DISTRICT COURT
                                                        Western District Of New York
                                                                       )
             UNITED STATES OF AMERICA                                  )       JUDGMENT IN A CRIMINAL CASE
                                 v.                                    )
                                                                       )
                        Theodore Loria                                 )       Case Number:             6:20CR06074-001
                                                                       )       USM Number: 28878-055
                                                                       )
                                                                       )       Mark A. Foti
                                                                               Defendant’s Attorney
THE DEFENDANT:
☒ pleaded guilty to count(s)                                                      1 of the Information

‫ ܆‬pleaded nolo contendere to count(s)
   which was accepted by the court.
‫ ܆‬was found guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:
Title & Section                    Nature of Offense                                                         Offense Ended          Count
18 U.S.C. § 2261A(b)(2) and        Cyberstalking                                                              August 2019             1
18 U.S.C. § 2261(b)(5)




       The defendant is sentenced as provided in pages 2 through              7         of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
‫ ܆‬The defendant has been found not guilty on count(s)
☒ Criminal Complaint 19-MJ-679                          ☒ is    ‫ ܆‬are dismissed on the motion of the United States.

          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to
pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                       November 16, 2020
                                                                       Date of Imposition of Judgment




                                                                       Signature off Judge




                                                                       Honorable Elizabeth A. Wolford, U.S. District Judge
                                                                       Name and Title of Judge


                                                                       November 19, 2020
                                                                       Date
                          Case 6:20-cr-06074-EAW Document 47 Filed 11/19/20 Page 2 of 7

AO 245B     (Rev. 10/19) Judgment in Criminal Case                                                                                     JLF/jlb (6214471)
            Sheet 2 — Imprisonment

                                                                                                        Judgment — Page   2       of            7
DEFENDANT:                      Theodore Loria
CASE NUMBER:                    6:20CR06074-001



                                                              IMPRISONMENT

          The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of:
                                                                         24 months

                                                         The cost of incarceration fee is waived.


     ☒    The court makes the following recommendations to the Bureau of Prisons:
          The defendant shall be housed at FCI Allenwood or FCI Butner in order to address his mental health conditions.




     ☒    The defendant is remanded to the custody of the United States Marshal.

     ‫܆‬    The defendant shall surrender to the United States Marshal for this district:

          ‫܆‬    at                                    ‫ ܆‬a.m.      ‫ ܆‬p.m.        on                                             .

          ‫܆‬    as notified by the United States Marshal.

     ‫܆‬    The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

          ‫܆‬    before 2 p.m. on                                            .

          ‫܆‬    as notified by the United States Marshal.

          ‫܆‬    as notified by the Probation or Pretrial Services Office.


                                                                   RETURN
I have executed this judgment as follows:




          Defendant delivered on                                                           to

at                                                    , with a certified copy of this judgment.


                                                                                                     UNITED STATES MARSHAL



                                                                            By
                                                                                                  DEPUTY UNITED STATES MARSHAL
                         Case 6:20-cr-06074-EAW Document 47 Filed 11/19/20 Page 3 of 7

AO 245B    (Rev. 10/19) Judgment in a Criminal Case                                                                                  JLF/jlb (6214471)
           Sheet 3 — Supervised Release
                                                                                                         Judgment—Page   3      of            7
DEFENDANT:                  Theodore Loria
CASE NUMBER:                6:20CR06074-001

                                                       SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:                       3 years


                                                      MANDATORY CONDITIONS
 1.   You must not commit another federal, state or local crime.
 2.   You must not unlawfully possess a controlled substance.
 3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
      imprisonment and at least two periodic drug tests thereafter, as determined by the court.
                  The above drug testing condition is suspended, based on the court’s determination that you
            ‫܆‬     pose a low risk of future substance abuse. (check if applicable)
 4.   ‫܈‬     You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
            restitution. (check if applicable)
 5.   ‫܈‬     You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
 6.   ‫܆‬     You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
            directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which you reside, work,
            are a student, or were convicted of a qualifying offense. (check if applicable)
 7.   ‫܈‬     You must participate in an approved program for domestic violence. (check if applicable)



You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached page.
                            Case 6:20-cr-06074-EAW Document 47 Filed 11/19/20 Page 4 of 7
AO 245B       (Rev. 10/19) Judgment in a Criminal Case                                                                                    JLF/jlb (6214471)
              Sheet 3A — Supervised Release
                                                                                                           Judgment—Page      4      of            7
DEFENDANT:                     Theodore Loria
CASE NUMBER:                   6:20CR06074-001

                                           STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.


  1.      You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
          release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
          frame.
  2.      After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
          when you must report to the probation officer, and you must report to the probation officer as instructed
  3.      You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
          court or the probation officer.
  4.      You must answer truthfully the questions asked by your probation officer.
  5.      You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
          arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
          the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
          hours of becoming aware of a change or expected change.
  6.      You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
          take any items prohibited by the conditions of your supervision that he or she observes in plain view.
  7.      You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
          doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses you
          from doing so. If you plan to change where you work or anything about your work (such as your position or your job responsibilities),
          you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is
          not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming aware of a change
          or expected change.
  8.      You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
          convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
          probation officer.
  9.      If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
 10.      You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
          designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
 11.      You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
          first getting the permission of the court.
 12.      If the court determines in consultation with your probation officer that, based on your criminal record, personal history and
          characteristics, and the nature and circumstances of your offense, you pose a risk of committing further crimes against another person
          (including an organization), the probation officer may require you to notify the person about the risk and you must comply with that
          instruction. The probation officer may contact the person and confirm that you have notified the person about the risk.
 13.      You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only
Upon a finding of a violation of probation or supervised release, I understand that this court may (1) revoke supervision, (2) extend the terms
of supervision, and/or (3) modify the conditions of probation or supervised release. A U.S. probation officer has instructed me on the
conditions specified by the court and has provided me with a written copy of this judgment containing these conditions. For further
information regarding these conditions, see Overview of Probation and Supervised Release Conditions, available at: www.uscourts.gov.


Defendant’s Signature                                                                                      Date

U.S. Probation Officer’s Signature                                                                         Date
                      Case 6:20-cr-06074-EAW Document 47 Filed 11/19/20 Page 5 of 7

AO 245B   (Rev. 10/19) Judgment in a Criminal Case                                                                JLF/jlb (6214471)
          Sheet 3B — Supervised Release
                                                                                          Judgment—Page       5   of        7
DEFENDANT:                Theodore Loria
CASE NUMBER:              6:20CR06074-001

                                        SPECIAL CONDITIONS OF SUPERVISION
The defendant shall comply with the conditions of home detention, which will be monitored by a Global Positioning Satellite
system, for a period of six (6) months. The defendant shall wear and/or carry (an) electronic monitoring device(s) and follow
monitoring procedures specified by the defendant's probation officer as outlined in Probation Form 61. The defendant shall
pay a portion or the total cost of GPS services at the daily rate provided by the U.S. Probation Office.

The defendant is to participate in a mental health treatment program, including a mental health evaluation and any treatment
recommended. The probation officer will supervise the details of any testing and treatment, including the selection of a
provider and schedule. If in-patient treatment is recommended, however, it must be approved by the Court unless the
defendant consents. The defendant is not to leave such treatment until completion or as ordered by the Court. While in
treatment or taking psychotropic medication, the defendant shall abstain from the use of alcohol. The defendant is required to
contribute to the cost of services rendered.

The defendant shall submit to a search of his person, property, vehicle, place of residence or any other property under his
control, based upon reasonable suspicion, and permit confiscation of any evidence or contraband discovered.

The defendant shall not have any contact, directly or indirectly, with the victim, M.C., her family members, or her
employment.

The defendant shall not use or possess any computer, data storage device, or any internet capable device unless the defendant
participates in the Computer and Internet Monitoring Program (CIMP), or unless authorized by the Court or the U.S.
Probation Office. The defendant must provide the U.S. Probation Office advance notification of any computer(s), automated
service(s), or connected device(s) that will be used during the term of supervision. The U.S. Probation Office is authorized to
install any application as necessary to surveil all activity on computer(s) or connected device(s) owned or operated by the
defendant. The defendant will be required to pay the cost of monitoring services. The U.S. Probation Office shall be notified
via electronic transmission of impermissible/suspicious activity or communications occurring on such computer or connected
device, consistent with the computer monitoring policy in effect by the probation office.                   As triggered by
impermissible/suspicious activity, the defendant shall consent to and cooperate with unannounced examinations of any
computer equipment owned or used by the defendant. This examination shall include but is not limited to retrieval and
copying of all data from the computer(s), connected device(s), storage media, and any internal or external peripherals, and
may involve removal of such equipment for the purpose of conducting a more thorough inspection. Any such monitoring or
examinations shall be designed to avoid, as much as possible, reading any privileged information or any private material that
is not illegal or reasonably likely to lead to illegal material or evidence related to illegal activity.

The defendant shall provide the U.S. Probation Office with access to any requested personal and/or business financial
information. The U.S. Probation Office is authorized to release pre-sentence and post-sentence financial information
submitted by the defendant to the U.S. Attorney's Office for use in the collection of any unpaid restitution. If restitution is
owed, the defendant shall notify the U.S. Probation Office of any assets received and shall not disburse his interest in any
assets, including, but not limited to, income tax refunds, inheritance, insurance and lawsuit settlements, or gambling winnings
without the approval of the U.S. Probation Office.

While a restitution balance is outstanding, the defendant shall not incur any form of debt including, but not limited to, use of
existing credit cards, new credit cards, lines of credit, mortgages or private loans without the approval of the U.S. Probation
Office.
                         Case 6:20-cr-06074-EAW Document 47 Filed 11/19/20 Page 6 of 7

AO 245B    (Rev. 10/19) Judgment in a Criminal Case                                                                                            JLF/jlb (6214471)
           Sheet 4 — Criminal Monetary Penalties
                                                                                                                 Judgment—Page      6     of            7
DEFENDANT:                         Theodore Loria
CASE NUMBER:                       6:20CR06074-001

                                                CRIMINAL MONETARY PENALTIES
     The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                       Assessment            AVAA Assessment*                      JVTA Assessment**             Fine            Restitution
 TOTALS            $ 100                  $ 0                                   $ 0                             $0          $ 8,249.70

‫܆‬    The determination of restitution is deferred until                       . An Amended Judgment in a Criminal Case (AO 245C) will be entered
     after such determination.

☒    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

     If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise
     in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be
     paid before the United States is paid.

Name of Payee                                   Total Loss**                              Restitution Ordered                Priority or Percentage
M.C.                                             $8,249.70                                      $8,249.70                             100%




TOTALS                             $                  8,249.70                        $              8,249.70

☒    Restitution amount ordered pursuant to plea agreement $                  8,249.70

‫܆‬    The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
     fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject to
     penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).
☒    The court determined that the defendant does not have the ability to pay interest and it is ordered that:

     ☒ the interest requirement is waived for the              ‫܆‬       fine   ☒       restitution.
     ‫ ܆‬the interest requirement for the          ‫܆‬      fine       ‫܆‬      restitution is modified as follows:

* Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.
                          Case 6:20-cr-06074-EAW Document 47 Filed 11/19/20 Page 7 of 7

AO 245B     (Rev. 10/19) Judgment in a Criminal Case                                                                                        JLF/jlb (6214471)
            Sheet 5 — Schedule of Payments

                                                                                                             Judgment — Page       7       of        7
DEFENDANT:                    Theodore Loria
CASE NUMBER:                  6:20CR06074-001
                                                       SCHEDULE OF PAYMENTS
Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:
A    ‫ ܆‬Lump sum payment of $                                   due immediately, balance due

          ‫܆‬     not later than                                      , or
          ‫܆‬     in accordance           ‫ ܆‬C,       ‫܆‬    D,     ‫܆‬      E, or    ‫ ܆‬F below; or
B    ☒ Payment to begin immediately (may be combined with                      ‫ ܆‬C,    ‫ ܆‬D, or               ☒ F below); or
C    ‫ ܆‬Payment in equal                (e.g., weekly, monthly, quarterly) installments of $                                    over a period of
                          (e.g., months or years), to commence                     (e.g., 30 or 60 days) after the date of this judgment; or
D    ‫ ܆‬Payment in equal                            (e.g., weekly, monthly, quarterly) installments of $                          over a period of
                          (e.g., months or years), to commence                        (e.g., 30 or 60 days) after release from imprisonment to a
          term of supervision; or
E    ‫ ܆‬Payment during the term of supervised release will commence within                      (e.g., 30 or 60 days) after release from
          imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or
F    ‫ ܈‬Special instructions regarding the payment of criminal monetary penalties:
          The defendant shall pay a special assessment of $100, which shall be due immediately. If incarcerated, payment shall begin under
          the Bureau of Prisons Inmate Financial Responsibility Program. Payments shall be made to the Clerk, U.S. District Court
          (WD/NY), 2 Niagara Square, Buffalo, New York 14202.

          The restitution is due immediately. While incarcerated, if the defendant is non-UNICOR or UNICOR grade 5, the defendant shall
          pay installments of $25 per quarter. If assigned grades 1 through 4 in UNICOR, the defendant shall pay installments of 50% of the
          inmate's monthly pay. After considering the factors set forth in 18 U.S.C. §3664(f)(2), while on supervision, the defendant shall
          make monthly payments at the rate of 10% of monthly gross income.

          Pursuant to 18:3664(n), if the defendant is obligated to provide restitution, or pay a fine is owed and he receives resources from any
          source, including inheritance, settlement (insurance, lawsuit), or other judgment during a period of incarceration, he shall be required
          to apply the value of such resources to any outstanding fine or restitution.
Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate Financial
Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.
‫܆‬    Joint and Several
     Case Number
     Defendant and Co-Defendant Names                                                    Joint and Several                  Corresponding Payee,
     (including defendant number)                        Total Amount                        Amount                            if appropriate.


‫܆‬    The defendant shall pay the cost of prosecution.
‫܆‬    The defendant shall pay the following court cost(s):
‫܆‬    The defendant shall forfeit the defendant’s interest in the following property to the United States:


Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment,
(5) fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of
prosecution and court costs.
